Citation Nr: 1759636	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  97-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include bronchitis and sinusitis, and to include as due to asbestos exposure.

2.  Entitlement to higher initial ratings for residuals of second and fourth metatarsal fractures of the left foot, evaluated as 10 percent disabling prior to March 24, 2016, and as 20 percent disabling therefrom.

3.  Entitlement to increased ratings for residuals of a right fifth metatarsal fracture, evaluated as noncompensable prior to March 24, 2016, and as 20 percent disabling therefrom.

4.  Entitlement to increased ratings for post-operative residuals of a right ankle shell fragment wound, evaluated as 10 percent disabling prior to March 24, 2016, and as 20 percent disabling therefrom.

5.  Entitlement to higher initial ratings for a left knee disorder, including status post left knee total arthroplasty, evaluated as 10 percent disabling prior to December 12, 2006, 100 percent disabling from December 12, 2006 to January 31, 2008, 30 percent disabling from February 1, 2008 to February 28, 2016, and as 60 percent disabling from February 29, 2016 (exclusive of the temporary total rating under 38 C.F.R. § 4.30, from December 12, 2006 to January 31, 2008).

6.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 1996, June 2009, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case has a complicated procedural history.  The Board denied the claim of entitlement to an increased rating for the Veteran's right ankle disability in a January 2008 decision.  This decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in a December 2010 memorandum decision.  In November 2011, the Board remanded the issue for further development in accordance with the Court's December 2010 decision.

The November 2011 Board decision also denied an increased rating for the left foot disability and remanded the remaining issues cited above for further development.  The Veteran appealed that decision to the Court.  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to the left foot rating issue only and remanded the claim to the Board for readjudication in accordance with the JMR. 

In February 2014, the Board remanded the issues of entitlement to service connection for a respiratory disability; entitlement to increased ratings for right ankle, right fifth metatarsal, and second and fourth metatarsals of the left foot; and entitlement to a TDIU. It also remanded the issue of entitlement to service connection for a left knee disability.

The Board granted service connection for a left knee disability by way of a May 2015 Decision.  The RO issued a May 2015 rating decision reflecting the grant of service connection.  It granted a 10 percent rating effective October 17, 1995; a 100 percent convalescent rating effective December 12, 2006; and a 30 percent disabling effective February 1, 2008.  The RO issued a March 2016 rating decision, in which it increased the rating to 60 percent disabling effective February 29, 2016.  

The RO also issued an April 2016 rating decision in which it increased the Veteran's ratings for residuals of second and fourth metatarsal fractures of the left foot; residuals of a right fifth metatarsal fracture; and post-operative residuals of a right ankle shell fragment wound. 

The issues of an increased rating for a left knee disorder, an increased rating for residuals of a right fifth metatarsal fracture, and an increased rating for post-operative residuals of a right ankle shell fragment wound, remain on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In March 2017, the Board remanded the issues noted above for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a July 2017 Travel Board hearing.  The hearing transcript is of record.  

The issues of entitlement to service connection for a respiratory disorder and TDIU prior to February 29, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  On the record during his July 2017 Travel Board hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claim of entitlement to higher initial ratings for residuals of second and fourth metatarsal fractures of the left foot, evaluated as 10 percent disabling prior to March 24, 2016, and as 20 percent disabling therefrom.

2.  Prior to March 24, 2016, the Veteran's post-operative residuals of shell fragment wounds of the right ankle were manifested by moderately severe impairment of Muscle Groups X, XI and XII.

3.  For the period beginning March 24, 2016, the Veteran's post-operative residuals of shell fragment wounds of the right ankle were manifested by moderately severe impairment of Muscle Group XII.  

4.  Prior to March 24, 2016, the Veteran's residuals of a right fifth metatarsal fracture were manifested by less than moderate impairment.

5.  For the period beginning March 24, 2016, the Veteran's residuals of a right fifth metatarsal fracture were manifested by no more than moderate impairment.  

6.  For the period prior to December 12, 2006, the Veteran's left knee disorder was manifested by pain on motion and limitation of flexion in the left leg, which was not limited to 30 degrees or less; and limitation of extension, which was not limited to 15 degrees or more, even with consideration of pain, and other functional impairment; there was no evidence of semilunar cartilage impairment, recurrent subluxation or instability, tibia or fibula impairment or ankylosis.

7.  For the period beginning February 1, 2008 and ending February 28, 2016, the Veteran's status post left knee total arthroplasty was not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.

8.  For the period beginning February 29, 2016, the Veteran is in receipt of the highest schedular rating allowable based on symptoms related to his status post left knee total arthroplasty.

9.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities from February 29, 2016.


CONCLUSIONS OF LAW

1.  The appellant has met the criteria for withdrawal of an appeal for entitlement to higher initial ratings for residuals of second and fourth metatarsal fractures of the left foot, evaluated as 10 percent disabling prior to March 24, 2016, and as 20 percent disabling therefrom.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Prior to March 24, 2016, the criteria for a 20 percent rating, but no higher, for the residuals of shell fragment wounds of the right ankle are met.  38 U.S.C. § 1155 (2012), 38 C.F.R. §§ 4.14, 4.56, 4.73, Diagnostic Codes 5310-5312 (2017).

3.  For the period beginning March 24, 2016, the criteria for a rating in excess of 20 percent for the residuals of shell fragment wounds of the right ankle are not met.  38 U.S.C § 1155 (2012), 38 C.F.R. §§ 4.14, 4.55, 4.56, 4.73, Diagnostic Code 5312 (2017).

4.  Prior to March 24, 2016, the criteria for a compensable rating for the residuals of a right fifth metatarsal fracture are not met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.73, Diagnostic Code 5283 (2017).

5.  For the period beginning March 24, 2016, the criteria for a rating in excess of 20 percent for the residuals of a right fifth metatarsal fracture are not met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.73, Diagnostic Code 5283 (2017).

6.  For the period prior to December 12, 2006, the criteria for a rating in excess of 10 percent for a left knee disorder are not met.  38 U.S.C. § 1155 (2012), 38 C.F.R. §§ 4.71, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2017).

7.  For the period beginning February 1, 2008 and ending February 28, 2016, the criteria for a rating in excess of 30 percent for status post left knee total arthroplasty are not met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

8.  For the period beginning February 29, 2016, the criteria for a rating in excess of 60 percent for status post left knee total arthroplasty are not met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

9.  The criteria for the assignment of TDIU due to service-connected disabilities have been met from February 29, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2017).

During his July 2017 Travel Board hearing, the Veteran, through his attorney, indicated that he wished to withdraw his appeal with regard to the issue of entitlement to higher initial ratings for residuals of second and fourth metatarsal fractures of the left foot, evaluated as 10 percent disabling prior to March 24, 2016, and as 20 percent disabling therefrom.

The Board finds that the attorney's statement on the record during the July 2017 Board hearing qualifies as a valid withdrawal of the issue of entitlement to higher initial ratings for residuals of second and fourth metatarsal fractures of the left foot, evaluated as 10 percent disabling prior to March 24, 2016, and as 20 percent disabling therefrom, under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to that issue and it is dismissed without prejudice as it relates to that issue.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Post-Operative Residuals of a Shell Fragment Wound (SFW) to the Right Ankle

In August 1967, the Veteran was injured when he was struck in the right ankle by a shell casing.  He sustained a one inch laceration and a laceration of the extensor hallucis longus tendon.  He underwent a tenorrhaphy of the right extensor hallucis longus and closure of wound and removal of the foreign body from the right ankle.  There was no artery or nerve involvement.  In February 1968, he was treated for complaints of pain and hypesthesia in the right foot, and weakness in the anterior compartment muscles.  The impression was excellent functional result, tiredness probably related to weakening of muscles.

In a December 1969 rating decision, the RO granted service connection for residuals fragment wound, right ankle.  A 10 percent evaluation was assigned, effective October 26, 1968.

The Veteran's current claim for an increased rating was received in October 1995.

Period Prior to March 24, 2016

Prior to March 24, 2016, the Veteran was assigned a 10 percent rating under 38 C.F.R. § 4.73, DC 5310.  DC 5310 is for evaluation of injuries to Muscle Group X, which concerns both the plantar and dorsal areas of the foot and involves functions of the forefoot and toes, including propulsion thrust in walking and intrinsic muscles of the foot.  38 C.F.R. § 4.73.

The Board has also considered whether the Veteran is entitled to a higher rating for this period under DCs 5311 and 5312, as muscle groups under those codes have also been found to be included in the Veteran's right ankle disability.

Disabilities resulting from muscle injuries to Muscle Groups X through XII (for the foot and leg) are classified as slight, moderate, moderately severe, or severe, and are evaluated as non-compensable (0 percent), 10 percent, 20 percent, and 30 percent, respectively.  38 C.F.R. §§ 4.56(d), 4.73, DCs 5310-5312 (2017).  Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1).  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue. 

Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2).  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

The type of injury associated with a moderately-severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately-severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4). 

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

When multiple muscle group injuries are in the same anatomical group, but act on different joints, the adjudicator must identify the most severely-injured group and then increase the assigned evaluation by one level; this rating is the combined evaluation for all muscle injuries in that anatomical region.  38 C.F.R. § 4.55(e).  The Board notes that 38 C.F.R. § 4.55(e) was amended, effective July 3, 1997, but the substance of the rule for combination of muscle group disabilities in a single anatomical region, affecting more than one joint, are unchanged.  Ratings may not be combined, but instead a single rating, elevated to the next higher level for the major injury, is assigned. 38 C.F.R. § 4.55(a) (1997).

On VA examination in November 1995, there was healed surgical incision over the lateral aspect of the anterior tibial compartment.  There was full range of motion in the subtalar and mid tarsal regions of the right foot.

An examination was performed by a Dr. G., M.D. in August 1999.  The report shows that the Veteran complained of right foot and right ankle pain.  On examination, the Veteran was mildly overweight, and he walked with a waddling gait or possibly a slight right leg limp.  He could heel and toe walk when encouraged.  There was no evidence of muscle atrophy.  Reflexes were symmetrically hypoactive, bilaterally.  Foot dorsiflexion was equal, bilaterally.  However, the great toe extensor showed a slight weakness, and there were no cutaneous skin changes.  Right foot dorsiflexion was from 0 to 10 degrees, and plantar flexion was from 0 to 30 degrees, indicating some loss of motion compared to the left side, which had dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  There was a well-healed longitudinal scar over the anterior aspect of the ankle, indicative of his previous surgeries, and there was minimal to slight swelling in the area of the ankle.  On X-ray, the right ankle was normal, except for an old wire suture probably used for repair of the extensor hallucis longus.  There was no evidence of any osteoarthritis.

Treatment notes from Tabor City Family Medicine reveal an August 2004 x-ray of the right ankle indicated no fractures, significant degenerative changes or other osseous abnormalities were found.  The bony architecture of the ankle joint appeared intact.  Wires fragments were within the anterior soft tissues of the ankle joint.

Treatment records from the Fayetteville VA Medical Centers dated 1997 to July 2007 show that a May 2005 x-ray of the right foot revealed thin metallic wire in the anterior soft tissues at the ankle.

On VA examination in May 2007, the examiner noted that records showed that the extensor longus tendon had a laceration and was repaired.  A fracture to the right fifth toe was also documented.  In February 1968, evidence showed decreased strength of the peronus and anterior tibias muscles of the right, due to the laceration.  The examiner did not find any surgical intervention for a compartment syndrome or any diagnosis of it made.

Group X muscle disability was noted as being affected by the in-service injury in 1968.  Measurement was 15 inches at the mid-calf right, versus 16.5 inches on the left.  Muscle strength was 5, with tissue loss of Peroneus longus (Tendon).  Group XI muscles injured included Peroneus Longus, with muscle strength of 4 with tissue loss.  Group XII muscles injured included Tibialis Anterior, with muscle strength of 4 and tissue loss noted.

There was no intermuscular scarring with surgical scar of .1 by 8 centimeters, which was painful to touch, but not adherent.  There were no separate entry and exit scars, no residual tendon damage, no residual bone damage, no muscle herniation, no loss of deep fascia or muscle substance, and no motion of any joint limited by muscle or injury.

The examiner opined that the right leg muscle flare-up did not affect the Veteran's functional capacity, due to pain.  The rationale was that his mobility was reduced due to pain and his antalgic gait with flare-ups.

Examination of the right ankle joint revealed a diagnosis of degenerative joint disease of the right ankle.  The examiner opined that the diagnosis of DJD did not impair or functionally limit the Veteran, as his service-connected condition was that of muscle tendon injury and not the joint itself.  In his rationale, the examiner noted x-rays revealed bilateral mild degenerative joint disease that was not linked to the Veteran's service connected muscle condition.  

The Board notes initially that the Veteran does have a diagnosis of arthritis associated with the right ankle.  However, the Veteran is not service connected for arthritis of the right ankle and it was the opinion of the May 2007 VA joints examiner that the arthritis was not associated with the Veteran's service-connected shell fragment wound.  On X-ray in August 1999 the right ankle was normal except for an old wire suture probably used for repair of the extensor hallucis longus.  There was no evidence of any osteoarthritis.  X-rays taken in August 2004 showed no fractures, no significant degenerative changes or other osseous abnormalities at that time.  Bony architecture of the ankle joint appeared intact.  Nevertheless, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet App 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet App 136 140 (1996).

The Board has reviewed the evidence with Mittleider in mind.  Although the May 2007 examiner did not attribute any loss of ankle motion to the service-connected disability, on VA examination in August 1999, the examiner found that foot dorsiflexion was equal, bilaterally.  Reflexes were symmetrically hypoactive, bilaterally.  However the great toe extensor showed a slight weakness.  The conclusion was that there was mild loss of motion and fatigability, but not incoordination, associated with the service-connected injury and the damage to the extensor hallucis longus tendon.  Notably, he found no evidence of arthritis at that time, and so the Board concludes that, although some loss of motion is attributable to the service-connected disability, it is no more than mild in degree.

The Board also notes that the Veteran filed his claim in October 1995, and that since that time, effective on July 3, 1997 certain portions of 38 C.F.R. Part 4 pertaining to the rating criteria for muscle injuries have been changed.  VA's General Counsel in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended versions may only be applied as of their effective date and before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

With respect to the rating criteria, although the clinical evidence does not show symptoms representative of a moderately severe injury for Muscle Group X, XI or XII, alone, as all three muscle groups in the foot and leg (same anatomical region) are affected by the right ankle disability, the Board finds that all three muscle group injuries are essentially equal, and all meet the criteria for a 10 percent rating under Diagnostic Codes 5310, 5311 and 5312, respectively.  Therefore, the Board finds that although the Veteran may not be assigned a separate 10 percent rating for each muscle group to be combined; resolving all doubt in the Veteran's favor, the Board finds that a 20 percent increased rating, a combined rating for all three muscle group injuries, for a moderately severe injury, is warranted.  The 20 percent rating should be assigned under DC 5310, as this is the code the Veteran was rated under during this period, and, as noted, the injuries under all three affected muscle groups are essentially equal.  38 C.F.R. § 4.55.

The evidence does not show that the criteria for a severe injury for any of the affected muscle groups are met.  In this regard, the history of the Veteran's shell fragment wound does not indicate a through and through or deep penetrating wound.  While debridement was apparently performed, there is no evidence of prolonged infection, or sloughing of soft parts, or intermuscular scarring.  Service department records do not show hospitalization for a prolonged period for treatment of the wound.  An August 1967 clinical record shows that the Veteran was struck in the ankle by a shell casing on August 15, 1967.  The wound was treated aboard ship and was left open for 5 days until the ship docked.  On August 21, 1967, a shell fragment was surgically removed, the extensor hallucis longus tendon was repaired, and the wound was closed.  Post-operatively, there were no difficulties and the Veteran remained afebrile.

With respect to the cardinal signs and symptoms of muscle disability, only the most recent records indicate significant complaints in this regard.  The Board notes that a VA examination report, dated in November 1995, shows no measurable circumferential atrophy of thigh or calf.  Similarly, on VA examination in August 1999, there was no evidence of muscle atrophy, reflexes were symmetrically hypoactive bilaterally, and foot dorsiflexion was equal bilaterally.  As alluded to above, on VA muscles examination in May 2007, the Veteran measured 15 inches at the mid-calf on the right versus 16.5 inches on the left.  The examiner attributed this discrepancy to residual atrophy from the service-connected injury.  However, the examiner found that muscle function was normal in terms of comfort, endurance and strength, sufficient to perform activities of daily living.  There was no nerve, tendon, or bone damage residual, and no muscle herniation or loss of deep fascia or muscle substance.  The examiner concluded that the motion of the Veteran's ankle was not limited by the service-connected muscle injury.

As previously discussed, the Veteran has been found to have limited motion of the right ankle; however, with the exception of mild limitation due to the shell fragment wound residuals found by the August 1999 examiner, this has primarily been attributed to non-service-connected arthritis.  Therefore, while the Veteran  demonstrated some muscular atrophy attributable to the service-connected disability according to the May 2007 examiner, this did not result in any significant impairment.

Period Beginning March 24, 2016

Beginning March 24, 2016, the Veteran was assigned a 20 percent rating under 38 C.F.R. § 4.73, DC 5312.  DC 5312 is for evaluation of injuries to Muscle Group XII, which includes muscles of the leg.  The function of this muscle group is dorsiflexion of the toes and stabilization of the arch.  38 C.F.R. § 4.73.

The Board has also considered whether the Veteran is entitled to a higher rating for this period under DCs 5310 and 5311, as muscle groups under those codes have also been found to be included in the Veteran's right ankle disability.

On VA examination in March 2016, the examiner concluded that the Veteran's right ankle disability was moderately severe.  The examiner also found that the disability is most appropriately rated under DC 5312 and Muscle Group XII, rather than DC 5310 and Muscle Group X, based on the progression of the condition.  In evaluating the evidentiary record it is clear that the 20 percent rating currently assigned most closely approximates the level of disability resulting from the Veteran's service-connected post-operative residuals of a shell fragment wound of the right ankle under DCs 5310, 5311 and 5312 for this period.

With respect to the rating criteria, the clinical evidence does not show symptoms representative of a severe injury, such as a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There is also no evidence showing hospitalization for a prolonged period for treatment of his right ankle wound, and although there is evidence of consistent complaint of cardinal signs and symptoms of muscle disability, the reports are not worse than those shown for moderately-severe muscle injuries.  Furthermore, although the Veteran has reported being unable to keep up with work requirements, he has other disabilities that also contribute to his problems with employment.  The Board also notes that there are no objective findings of ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  There was evidence on VA examination in March 2016 of muscles swelling and hardening abnormally in contraction, but tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side do not indicate severe impairment of function.  In this regard, muscle strength was the same for the right and left ankles on VA examination in March 2016.  38 C.F.R. § 4.56(d)(4). 

There is also no x-ray evidence of minute, multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electro diagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile. 

The Board has also considered other medical evidence of record for this period, including a July 2015 report from Tabor City Family Medicine; a February 2016 report from the Human Performance and Wellness Center; reports from Strand Physician Specialists, PA, received in February 2016; VA treatment records from the VA Medical Center in Fayetteville dated from July 2014 to March 2016; reports from Carolina Health Specialists received in January 2016; and reports from the Loris Community Hospital received in February 2016.  None of these records contains evidence showing that the Veteran's right foot disability is manifested by symptoms indicative of a severe foot injury.

The Board is sympathetic to the Veteran's lay statements that he is entitled to higher ratings for his right ankle disability.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of a disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. 

As the preponderance of the evidence is against the claims for increased ratings beyond that which is granted herein, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In addition, the Board notes that although the Veteran has reported functional impairment from the right ankle disability, including problems performing activities of daily living, walking, mobility and sitting for prolonged periods of time, and also problems working; he is already being compensated for painful limitation of motion, and the evidence does not support additional functional loss of motion of the right ankle.  His reported functional impairment is contemplated in the 20 percent rating assigned herein prior to March 2016, and the 20 percent rating he was assigned effective in 2016.  The evidence does not support additional functional loss of the right foot disability.  Furthermore, the increased 20 percent rating he is being granted encompasses his complaints of functional impairment, and as discussed below, he is also being granted TDIU from February 29, 2016, for his inability to work, due, in part, to his right ankle disability.  Therefore, an increased rating is not warranted for functional impairment under DeLuca.  38 C.F.R. §§ 4.40, 4.45.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

Residuals of a Right Fifth Metatarsal Fracture

In December 1965, during active duty, the Veteran sustained a nondisplaced fracture at the base of his right fifth metatarsal.  The diagnosis was healing fracture.  

In a December 1969 rating decision, the RO granted service connection for residuals fracture, base of the right 5th metatarsal.  A noncompensable evaluation was assigned, effective October 26, 1968.

The Veteran's current claim for an increased rating was received in October 1995.

The Veteran's residuals of a fracture to the right fifth metatarsal are rated, by analogy, to tarsal, or metatarsal bones malunion of or nonunion of, which is rated under 38 C F R § 4 71a, DC 5283.  

Period Prior to March 24, 2016

Under DC 5283, a 10 percent evaluation is warranted if this condition is moderate.  

Private treatment reports from a private health care provider, Dr. M., and the Wilmington Orthopedic Group, show that the Veteran received treatment in December 1997 for complaints of right foot pain and progressive clawing of his right second toe.  On examination, the Veteran had a clawed second right toe, and to a lesser extent, clawing of his other toes.  An X-ray which had been taken the previous month was noted to show some flexion deformity of the proximal interphalangeal joint of the second toe, but was otherwise unremarkable.  The diagnosis was metatarsalgia, right foot, with clawing of second toe.  On a follow-up visit later that same month, some improvement was noted with use of a shoe insert.  A letter from Dr. G., dated in July 1998, indicated that the Veteran had favored his right leg and ankle since his in-service right ankle injury, and that the Veteran had progressive arthritis in his right ankle.  In an undated and unsigned letter received in April 2002, it was stated that the Veteran was in continuous pain in his back, knees and feet, and that he could barely walk without a cane.  It was further stated that he was possibly going to have to retire from his job in teaching because he could not stand up for his long hours.  The report noted bilateral swelling and tenderness of the ankles, and that the Veteran would most probably have to be on crutches, a cane, or a walker within the next four or five years.

VA examination report, dated in November 1995, shows that the Veteran's legs were equal in length, without measurable circumferential atrophy of thigh or calf.  There was diminished sensation to touch over the lateral aspect of the right calf and right foot.  Deep tendon reflexes were 1+ and symmetrical bilaterally at the knees and ankles.  The right foot had a normal external appearance without tenderness to palpation over the fifth metatarsal shaft.  There was a full range of motion in the subtalar and midtarsal regions of the right foot.  There was no relevant diagnosis. Records from a private health care provider, Dr. M., show that in July 1998, the Veteran was treated for complaints of right foot pain.  It was noted that he had arthritic changes in his right ankle and in other areas.  The relevant assessment was (otherwise unspecified) osteoarthritis.  

VA outpatient treatment reports include reports, dated in 1999, noting complaints of lower extremity edema, foot pain and a foot injury.  The findings include pitting edema with an associated impression of hypertension.  Other impressions included DJD (degenerative joint disease), CHF (congestive heart failure) and obesity.  An August 2000 electromyography report noted stocking distribution loss of cold, vibration and proprioception, with normal strength and normal lower extremity reflexes.  A September 2000 report notes complaints of bilateral foot numbness.  There was decreased sensation to light touch, bilaterally at the instep.  Gait was slow and purposeful.  Motor strength was noted as "4+15 at the dor/plantar flexors.  

An examination was performed by a Dr. G., M.D. in August 1999.  The report shows that the Veteran complained of right foot and right ankle pain.  On examination, the Veteran was mildly overweight, and he walked with a waddling gait or possibly a slight right leg limp.  He could heel and toe walk when encouraged.  There was no evidence of muscle atrophy.  Reflexes were symmetrically hypoactive, bilaterally.  Foot dorsiflexion was equal, bilaterally.  However, the great toe extensor showed a slight weakness, and there were no cutaneous skin changes.  Right foot dorsiflexion was from 0 to 10 degrees, and plantar flexion was from 0 to 30 degrees, indicating some loss of motion compared to the left side, which had dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  There was a well-healed longitudinal scar over the anterior aspect of the ankle, indicative of his previous surgeries, and there was minimal to slight swelling in the area of the ankle.  On X-ray, the right ankle was normal, except for an old wire suture probably used for repair of the extensor hallucis longus.  There was no evidence of any osteoarthritis, nor was there any evidence of any previous nondisplaced fracture of the fifth metatarsal.  The impression was status postop metal fragment injury to the right foot.  Dr. G. gave no relevant impression for the fifth metatarsal, and stated that there was no impairment whatsoever due to the fracture of the 5th metatarsal.  He also stated that there was mild loss of motion and fatigability, but not incoordination associated with the service-connected injury to the right ankle area and the damage to the extensor hallucis longus tendon.  Dr. G. also concluded that it was possible that repeated use of the right ankle over a prolonged period of time would possibly result in a mild increase of fatigability and discomfort in comparison with the normal left ankle, but this was due only to the metal injury and not due to the metatarsal fracture.  He also noted that pain during excessive use would possibly limit the length of distance the
Veteran was able to ambulate, in a relatively mild manner.

Treatment notes from Tabor City Family Medical reveal an August 2004 x-ray of the right foot, which showed minimal degenerative changes and some wires embedded in the soft tissues.

Treatment records from the Fayetteville VA Medical Centers dated 1997 to July 2007 include a May 2005 X-ray of the right foot, which showed no fracture dislocation or joint space narrowing and no heel spur.

On VA examination in May 2007, examination of the feet revealed the skin was without corns, calluses or edema.  There was no pain on manipulation of the Achilles and the Achilles alignment was normal.  There were deformities of hammertoes of 60 degrees of the second and third toes at the metatarsophalangeal joints.  There was also mild 22 degree hallux valgus deformity with hallux rigidus at the metatarsophalangeal joint.  Restricted motion was noted with tenderness as
well.  There was no abnormal weightbearing, weakness, or instability.  There was tenderness at the attachment site of the plantar fascia up to the calcaneus as well.

X-ray revealed healed fracture of the right fifth metatarsal.  Diagnoses were calcaneal bone spur with plantar fasciitis, hallux rigidus of the right great toe, onychomycosis of the right toenails, hammertoes of the second and third right toes, and healed fracture of the right fifth metatarsal.

The examiner opined that the Veteran's functional status was affected due to flare-up of the right foot condition, limiting his mobility.  He noted further that the pain affected his concentration and he was required to use a cane to assist in ambulation, due to his antalgic gait.  The examiner did not state whether the Veteran's functional limitations were due to his service-connected healed fracture of the right fifth metatarsal.

The evidence of record for this period does not show that the Veteran's residuals of fracture to the right 5th metatarsal meet the criteria for a compensable rating.  In this regard, it appears that prior to March 2016, the condition was primarily manifested by complaints of pain, without any evidence of malunion or nonunion of the tarsal or metatarsal bones.  Dr. G stated that there was no impairment whatsoever due to the fracture of the 5th metatarsal.  Furthermore, on VA examination in May 2007, X-ray revealed healed fracture of the right fifth metatarsal.  Neither the August 1999 report nor the May 2007 report show that the Veteran had a moderate foot injury during this period, nor does the other evidence of record outweigh these reports and warrant the conclusion that this disorder had resulted in a moderate foot injury.  Based on the foregoing, the Board finds that the overall disability picture is not consistent with moderate functional impairment or a moderate disability during this period.  Accordingly, a compensable rating under DC 5283 is not warranted prior to March 2016.

An increased compensable rating is also not warranted under any other potentially applicable diagnostic code during this period.  See Schavrath v Derwinski, 1 Vet. App. 589, 595-596 (1991).  Specifically, under 38 C F R § 4.71a, DC 5284, a 10 percent evaluation is assigned for other foot injuries which are moderate.  However the Board's analysis of the Veteran's disability under DC 5283 is largely applicable here.  Briefly stated, the Veteran's service-connected condition is primarily manifested by pain, without X-ray evidence of any appreciable deformity, nor any clinical evidence of moderate symptoms.  The evidence does not show moderate limitation in the range of motion of the fifth metatarsal.  VA is required to take pain symptoms and weakness into account, to the extent they are supported by adequate pathology, see 38 C F R § 4 40.  Furthermore, painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case there is insufficient pathology to warrant a conclusion that the Veteran has functional loss due to pain to warrant a compensable rating.  See 38 C F R §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, a compensable rating under DC 5284is not warranted


Period Beginning March 24, 2016

In an April 2016 rating decision, the RO granted a 20 percent rating for the service-connected residuals of a right 5th metatarsal fracture, effective March 24, 2016.  Under DC 5283, a 20 percent evaluation is warranted if this condition is moderately severe. 

On VA examination in March 2016, the examiner indicated that there was no malunion or nonunion present, and that symptoms were not equivalent to nonunion or malunion.  The examiner also concluded that the severity of the right foot disability was moderately severe.

The Board has also considered other medical evidence of record for this period, including a July 2015 report from Tabor City Family Medicine; a February 2016 report from the Human Performance and Wellness Center; reports from Strand Physician Specialists, PA, received in February 2016; VA treatment records from the VA Medical Center in Fayetteville dated from July 2014 to March 2016; reports from Carolina Health Specialists received in January 2016; and reports from the Loris Community Hospital received in February 2016.  None of these records contains evidence showing that the Veteran's right foot disability is manifested by symptoms indicative of a severe foot injury, under DC 5283, which would be rated 30 percent disabling, or any other diagnostic code.

The Board is sympathetic to the Veteran's lay statements that he is entitled to higher ratings for his right foot fifth metatarsal fracture residuals.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of a disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. 

As the preponderance of the evidence is against the claims for increased ratings, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In addition, the Board notes that although the Veteran has reported functional impairment from the right foot fifth metatarsal disability, including problems performing activities of daily living, walking, with mobility and sitting for prolonged periods of time, and working; his reported functional impairment is contemplated in the ratings he is currently assigned, including the increased 20 percent rating he was assigned, effective in 2016.  The evidence does not support additional functional loss of the right foot fifth metatarsal disability.  Furthermore, as discussed below, he is also being granted a TDIU from February 29, 2016, for his inability to work, due, in part, to his right fifth metatarsal disability.  An increased rating is not warranted for functional impairment under DeLuca.  38 C.F.R. §§ 4.40, 4.45.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

Left Knee Disorder

In a May 2015 rating decision, the RO granted service connection for a left knee disorder.  A 10 percent evaluation was assigned, effective October 17, 1995; a 100 percent temporary total evaluation was assigned from December 12, 2006 to January 31, 2008 (based on surgical or other treatment necessitating convalescence); and a 30 percent evaluation was assigned, effective February 1, 2008.  The Veteran appealed these ratings.  In a March 2016 rating decision, the RO granted an increased rating of 60 percent for status post left knee total arthroplasty, effective February 29, 2016.  This appeal for a higher initial rating is exclusive of the temporary total rating under 38 C.F.R. § 4.30, from December 12, 2006 to January 31, 2008, awarded for post-surgical convalescence.

Period Prior to December 12, 2006

Prior to December 2006, the Veteran was in receipt of a 10 percent evaluation under DC 5260.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated a maximum 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

On VA examination in November 1995, examination of the right and left knees revealed healed arthroscopic portals over the anterior aspect of the left knee with a 1/2 increased circumference of the knee.  There was limited range of motion about the left knee, of extension -10 degrees and flexion 110 degrees, and the cruciate and collateral ligaments were intact.  X-ray examination of the left knee did not show post-traumatic osteoarthritic changes, and the diagnosis was osteoarthritis of the left knee by history.

Records from a private health care provider, Dr. M., dated between August 1994 and September 1995, and December 1997 and September 1998, show that the Veteran received ongoing treatment for left knee pain between August 1994 and September 1995, after he suffered a fall the month before. 

VA outpatient treatment reports, dated between 1999 and 2001, show treatment for complaints that included lower extremity edema, left knee and back pain, and bilateral foot numbness.

Numerous additional medical records for this period show that the Veteran had continuous complaints and treatment for pain in the left knee.  There was also objective evidence of limitation of flexion of the left leg.  The records do not show that the Veteran had limitation of flexion of the left leg to 30 degrees, or limitation of extension to 15 degrees.  See July 1998 report from Tabor City Family Medicine Center; August 1999 report from Coastal Orthopaedics, PA; treatment records from the VA Medical Center in Fayetteville dated from June 1987 to July 2014; reports from Moore's Orthopedics dated from May 2004 to June 2004; treatment records from the VA Medical Center in Durham dated from December 2003 to June 2005; February 2005 report from Dr. R.M.; and reports from New Hanover Medical Center, received in April 2009, treatment records from the Wilmington Orthopedic Group dated from November 1978 to August 2000.

The Board finds that there is no basis to assign a rating in excess of 10 percent under Diagnostic Code 5260 for the left knee during this period.  In this regard, there is no evidence of record showing flexion limited to 30 degrees or less or extension limited to 15 degrees or more, even with consideration of pain and other functional impairment.  Moreover, as there is no evidence of ankylosis of the left knee, recurrent subluxation or lateral instability, tibia or fibula impairment, dislocated semilunar cartilage or removal of the semilunar cartilage, a separate rating under Diagnostic Codes 5256-5259 or 5262 is not warranted for the left knee.

Period Beginning February 1, 2008 and ending February 28, 2016

For this period, the Veteran's left knee disorder was assigned a 30 percent evaluation under DC 5055, governing the evaluation for status post total knee replacement.  Under this provision, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis, a 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity, and a minimum evaluation of 30 percent is granted following prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a (2017).
Treatment reports from Hanover Regional Medical Center show the Veteran was admitted on December 12, 2006 for the purpose of a left quad sparing total left knee arthroplasty.  He was discharged following the procedure and initial therapy on December 15, 2006.  

The evidence for this period (February 1, 2008, to February 28, 2016) does not show that the Veteran had chronic residuals of his left knee surgery, consisting of severe painful motion or weakness in the left knee.  Accordingly, a rating in excess of 30 percent is not warranted under DC 5055.  See treatment records from the VA Medical Center in Fayetteville dated from November 1985 to July 2014, private treatment records from Dr. P. dated from July 2013 to August 2014, private treatment records from Dr. D.H. at the Human Performance and Wellness Center, private treatment records from Dr. D. at the Carolina Health Specialists dated from 2015 to February 2016, and private treatment records from the McLeod Loris Hospital.

There is also no evidence during this period of flexion limited to 15 degrees or extension limited to 30 degrees or more.  Therefore, an increased or separate rating under DC 5260 or 5261 is not warranted.

Period Beginning February 29, 2016

For this period, the Veteran's left knee disorder was assigned a 60 percent evaluation under DC 5055.  As noted above, the Veteran was assigned a 100 percent rating for his left knee replacement from December 12, 2006 to January 31, 2008 (based on surgical or other treatment necessitating convalescence), in excess of one year.  Thus, the 100 percent rating under Diagnostic Code 5055 is no longer applicable.  Moreover, as he currently receives the highest allowable schedular rating for his right knee, a rating in excess of 60 percent is not warranted pursuant to Diagnostic Code 5055. 

Additionally, consideration of a separate disability ratings based on limitation of motion or instability is not necessary because such symptomatology, if shown, would be considered a chronic residual of the disability, and is already contemplated in the 60 percent rating assigned under Diagnostic Code 5055.  

In addition, the Board notes that although the Veteran has reported functional impairment from the left knee disability, including problems performing activities of daily living, walking and with mobility, and problems working; his reported functional impairment is contemplated in the 10, 30 and 60 percent ratings he is currently assigned.  He is already being compensated for painful limited motion in the left knee.  The evidence does not support additional functional loss of the left knee disability.  Furthermore, as discussed below, he is also being granted a TDIU from February 29, 2016 for his inability to work, due, in part, to his left knee disability.  Therefore, an increased rating is not warranted for functional impairment under DeLuca. 38 C.F.R. §§ 4.40, 4.45.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017).
Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for the following disabilities: status post left knee total arthroplasty, evaluated as 10 percent disabling from October 17, 1995 to December 11, 2006, as 100 percent disabling from December 12, 2006 to January 31, 2008, as 30 percent disabling from February 1, 2008 to February 28, 2016, and as 60 percent disabling from February 29, 2016; history of fracture, fifth metatarsal right foot, evaluated as noncompensable from October 26, 1968 to March 23, 2016, and as 20 percent disabling from March 24, 2016; status post fracture of the 2nd and 4th metatarsal bones with degenerative joint disease of the left foot, evaluated as 10 percent disabling from April 3, 2008 to March 23, 2016, and as 20 percent disabling from March 24, 2016; post-operative residuals, shell fragment wound right ankle, evaluated as 20 percent disabling from October 26, 1968 with the current increased rating being granted in this decision; painful scar right ankle, evaluated as 10 percent disabling since October 17, 1994; and left knee scar, evaluated as noncompensable since February 29, 2016.  He has a current combined rating of 90 percent, and has met the criteria for a TDIU since February 29, 2016.  

The record shows that the Veteran completed high school and earned his bachelor's degree.  He began teaching middle school and completed his master's degree in Education.  He worked as a math teacher on the elementary school level for over 26 years, before retiring in 2002.

In his initial claim for TDIU, filed in January 2012, the Veteran reported that he was unable to work due to complications from his right leg and foot injuries and his left foot disorder.  He reported that he stopped working as a teacher in May 2002.  See January 2012 Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  In a Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), completed in February 2016, it was noted that the Veteran retired from his job as a teacher in June 2002.

Following the May 2007 VA examination, a functional impairment addendum was added with corrections made concerning the previous reports of the joints, muscles and feet exams.  The examiner noted that the Veteran reported that he last worked as an eighth grade teacher on March 29, 2002.  Due to decreased mobility of his right foot and ankle, he was unable to get dressed in a timely manner.  The pain also affected his concentration.  After standing for more than 30 minutes he claimed he had to change positions.  He also stated that he eventually ended up having a table put in his classroom and had the students sit around him versus trying to stand.  Despite his efforts and use of assistive devices, he was unable to continue with his duties as a teacher and left his position.  He claims he then applied for Social Security Disability, which he was eventually granted.

Evidence from the Social Security Administration shows that the Veteran was granted Social Security Disability benefits beginning May 30, 2002, for peripheral neuropathy and disorder of the back, discogenic and degenerative.

The March 2016 VA examiner concluded that the Veteran's foot pain interferes with sleep, causing fatigue and decreased energy and focus on work-related tasks.  The examiner concluded further that the Veteran's service-connected disorders would not preclude participation in work where prolonged standing, walking, stairclimbing, squatting, bending and lifting were not required.  However, due to fatigue from disrupted sleep, the Veteran may have difficulty working for more than several hours at one time.

A private vocational assessment was conducted in November 2016 by M.R., Director of Rehabilitation at FasTrak Rehabilitation, Inc.  M.R. noted that in September 1995, Dr. S.G. reported that the Veteran had progressive disability with relation to his legs, especially his knees, and he had to use crutches, at times, in the classroom.  He also reported that the Veteran had several falls due to his knee condition.  March 1997 treatment records from Moore Orthopedics indicated that the Veteran reported falling two months earlier when his knee gave way, and struck both knees.  The Veteran also reported a similar injury nine days prior.  During the April 2016 VA examination, the Veteran was noted to have excess fatigability, incoordination, pain on weight bearing, pain on non-weight bearing, swelling, disturbance of locomotion, interference with standing and lack of endurance in both extremities and feet.  Also, prolonged standing, walking, stair climbing and driving all worsened his foot pain.  It was also noted on examination in 2016 that due to his right foot conditions, the Veteran had difficulty with standing for prolonged periods -with walking, stair climbing and driving.  He had constant right foot and ankle pain.  He had pain in the right foot scar, and pain secondary to tendon damage/surgery.  He claimed the pain interfered with sleep, causing fatigue and decreased energy and focus on work-related tasks.

During the vocational assessment, the Veteran reported that he is unable to comfortably lift more than fifteen to twenty pounds at the most and that he keeps all standing and walking to a minimum due to his daily propensity to lose his balance and start to fall.  He stated he has been so careful for the past twenty years that falls to the floor have been rare, but on dozens of occasions he has fallen into walls or backwards into his chairs at home.  The Veteran also stated that he does not leave his home without his cane, as he does not dare to traverse more than several steps without his cane due to significant pain, loss of balance and, loss of utility of both lower legs.  He stated further that even sitting is difficult for him, as he is constantly moving about in his seat and moving his lower legs in an attempt to minimize his pain.  He stated, to make matters worse, he is constantly tossing and turning during the night, moving his legs in particular; this sleeplessness creates exhaustion the next day and he is unable to stay awake the entire day, napping for one-and-a-half to two hours in the middle of every day.  He stated that on his very best day, he might be able to spend as much as fifty, to sixty minutes on his feet spread out over the day, but this is very painful for him.  He stated that, in addition to his limitations in standing and walking, he also found it very difficult to concentrate and focus due to the unrelenting pain in his lower extremities and lethargy during the day from his sleepless nights.

M.R. concluded that he could not envision any work other than sedentary employment, which is not impossible, but very difficult for a teacher.  Examples consistent with the Veteran's current limitations might include part time work as a tutor, which does have some flexibility in hours and would also provide him with a small income.  Unfortunately, he noted, the Veteran's distractibility from his pain might cause some difficulty in applying his lifelong math skill.  Dr. also noted that the Veteran might possibly be able to perform some part-time sedentary work, such as telemarketing or order taking over the phone, but again, he would be forced to work split shifts or short shifts and, more importantly, might experience significant distractibility from his pain, and  reliability would be an issue.  Additionally, he noted that the Veteran is a very tall, large gentleman, who would likely experience difficulty fitting at a standard height worksite, especially in consideration of his need to constantly move his legs about to remediate his pain.

In summary, M.R. concluded that the Veteran has experienced increasing levels of pain and limitations from his service-connected disabilities over the years.  When he retired in 2002, he was physically incapable of continuing his job as a math teacher due to his need to occasionally circulate about the classroom, change to another classroom, monitor the lunchroom and playground and escort children to central events or the office.  He was encountering more and more problems maintaining his balance without leaning on a chair, wall or cane.  His balance became so impaired that he would brace himself between his cane and a desk or the wall, so as not to fall on the children.  
We are now almost fifteen years since the Veteran last worked and he is barely able  to move from one room to the other in his house, and this is only with the assistance of his cane and the walls.  His wife retired from her teaching job years earlier than she had desired in order to stay home to help her husband due to his lack of mobility.  In light of all of his disabling conditions, complicated by pain, concentration issues and lack of focus, M.R. opined that the Veteran is "one hundred percent vocationally disabled," and stated that he could not imagine an employer who would be able to work around his schedule, in consideration of his physical limitations and his need to lie down for one-and-a-half to two hours in the middle of every work day.  Additionally, simply transporting himself to and from work every day would be a great feat for him and it would be difficult to imagine any employer hiring him in any type of position in which he might reach the standard level of competency required to hold the job.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities from February 29, 2016, the date on which he meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  The evidence of record indicates that the Veteran previously worked as a math teacher, but that he has not worked since May 29, 2002.  Furthermore, he has multiple service-connected disabilities, which together, give him a combined rating of 80 percent from February 29, 2016, and 90 percent from March 24, 2016, which are indicative of significant impairment of health.

In reaching this determination, the Board acknowledges the March 2016 VA examiner's opinion essentially that the Veteran's service-connected disabilities would not be a barrier to sedentary employment.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran did perform work that was partly sedentary for years (math teacher); however, as noted above, symptomatology from his service-connected disabilities makes it extremely difficult for him to sit still for prolonged periods of time, and to concentrate and stay awake.  Furthermore, the Veteran worked as a math teacher for over twenty-six years and there is no indication in the record that he has worked or received training in any other field.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's numerous service-connected disabilities, noted above, present significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In summary, as it appears that the Veteran's service-connected disabilities preclude him from securing or maintaining substantially gainful employment, the schedular criteria for entitlement to a TDIU have been met from February 29, 2016.  Accordingly, the TDIU claim is granted from this date.


ORDER

The claim for entitlement to higher initial ratings for residuals of second and fourth metatarsal fractures of the left foot, evaluated as 10 percent disabling prior to March 24, 2016, and as 20 percent disabling therefrom, is dismissed.

Prior to March 24, 2016, a 20 percent rating, but no higher, is granted for post-operative residuals of a shell fragment wound to the right ankle, subject to controlling regulations applicable to the payment of monetary benefits.

For the period beginning March 24, 2016, a rating in excess of 20 percent for post-operative residuals of a shell fragment wound to the right ankle, is denied.

For the period prior to March 24, 2016, a compensable rating for residuals of a right fifth metatarsal fracture, is denied.

For the period beginning March 24, 2016, a rating in excess of 20 percent for residuals of a right fifth metatarsal fracture, is denied.

Prior to December 12, 2006, a rating in excess of 10 percent for a left knee disorder is denied.

For the period beginning February 1, 2008 and ending February 28, 2016, a rating in excess of 30 percent for status post left knee total arthroplasty is denied.

For the period beginning February 29, 2016, a rating in excess of 60 percent for status post left knee total arthroplasty is denied.

Entitlement to TDIU is granted from February 29, 2016, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159(c), (d) (2017).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2017).

The Veteran contends that his currently diagnosed respiratory disability the result of exposure to asbestos during his active military service. 

Service treatment records indicate in-service treatment for an upper respiratory infection in November 1964.  After service, the Veteran received treatment for sinusitis as early as 1976 and treatment for sinus pain and headaches since that time.  Further, in 1991 and 1999, the Veteran was treated for bronchitis, and in 1995, the diagnosis was bilateral ethmoid sinusitis that was confirmed by x-ray.  Moreover, in 2000, the Veteran was treated for an acute upper respiratory infection and bronchitis, with persistent sinusitis.

During his February 2011 Board hearing, the Veteran testified that following the
initial in-service treatment in November 1964, he received regular in-service
treatment for sinusitis and/or upper respiratory symptoms.  The Veteran stated that
he sought treatment so regularly that the corpsman stopped recording his visits for
treatment and simply provided him medication.  The Veteran also testified that he
received regular treatment for sinusitis immediately following his service discharge.

In accordance with the Board's May 2015 remand, the Veteran was afforded VA examinations in April 2016 to determine the nature and etiology of his claimed respiratory disability.  The Veteran was diagnosed with chronic sinusitis and allergic rhinitis, as well as hypoventilation syndrome.  The examiner opined that the Veteran's respiratory disorder, to include bronchitis and sinusitis, was less likely than not incurred in or caused by service, to include any exposure to asbestos.  His opinion was based in part, on the fact that although the Veteran was noted on entrance to have a "history of sinusitis," and was treated in service for an upper respiratory infection, he was not diagnosed with sinusitis during active duty or at the time of his discharge.  The examiner also noted that there was no evidence of significant sinus disease within one year of the Veteran's discharge.  Finally, the examiner noted that there is no evidence of asbestosis in the Veteran's medical records.  

Essentially, the examiner opined that, as there was no evidence of a chronic respiratory disability in service, the Veteran's currently diagnosed sinusitis and rhinitis are not related to his in-service respiratory symptoms.  However, the Board's inquiry does not end there.  Service connection is possible for diseases first identified after service.  38 C.F.R. § 3.303(d) (2017).  Respiratory disabilities such as sinusitis and rhinitis are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of a respiratory disability during active military duty and continuing since service.

The April 2016 examiner did not provide an opinion as to whether the sinusitis, rhinitis or hypoventilation syndrome identified after service is related to a disease or injury in service or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the April 2016 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated respiratory disability is necessary.  38 C.F.R. § 4.2 (2017).

With regard to asbestos exposure, the Veteran's DD Form 214 indicates that he had three years of foreign and/or sea service, and that he was assigned to the USS STRONG (DD-758).  His military occupational specialty (MOS) was ordnance mechanic.  The Board notes that the Veteran is asserting that he was exposed to asbestos while serving aboard the USS STRONG (DD-758) during active duty.  According to VA Adjudication Procedure Manual, M21-1, Part VI, 7.21, some of the major occupations involving exposure to asbestos include shipyard and insulation work, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The Veteran's service records reflect that he served aboard the USS STRONG (DD-758) as an ordnance mechanic.  Accordingly, the Veteran's assertions that he was exposed to asbestos while performing insulation and other maintenance work on Naval ships during active duty are conceded.  On remand, the Veteran should be provided with a VA examination to determine whether his claimed respiratory disability is linked to his conceded asbestos exposure in service.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000). 

With asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

To this end, the RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), (d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The Board notes that the record does not reflect that the AOJ complied with all of the required development procedures for claims involving asbestos exposure.  On remand, the AOJ must assure that these guidelines are followed. 

The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

As to the claim for TDIU prior to February 29, 2016, prior to this date, the Veteran did not meet the schedular criteria for TDIU.  Therefore, the AOJ should refer this case to the Director, Compensation Service, for extraschedular consideration of TDIU.  This issue may also be dependent on the outcome of the claim for service connection for a respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present respiratory disability, including sinusitis, rhinitis, bronchitis and hypoventilation syndrome.  The claims folder must be made available for review by the examiner in conjunction with the examination.  All indicated studies, including x-ray examination, should be conducted.

The examiner is advised that the Veteran's exposure to asbestos in service has been conceded.  Nevertheless, the examiner should obtain from the Veteran a history of his asbestos exposure, to include during service, and his pre- and post-service exposure history.

Based on the examination, review of the record, and a detailed reading of scan and test results, the examiner should provide a medical opinion as to whether or not the Veteran has asbestosis, or any other lung disability, due to asbestos exposure, and provide a definitive diagnosis of the lung disability/disabilities.  The examiner should also identify any non-asbestos related respiratory disorder found.  If it is found that the Veteran does have an asbestos-related pulmonary disorder, the examiner should further opine whether such disability is, at least as likely as not (a 50 percent probability or greater), related to asbestos exposure in service. 

If the Veteran is diagnosed with a respiratory disorder that is not related to asbestos exposure, the examiner should comment as to whether such disability is otherwise at least as likely as not (a 50 percent probability or greater), of service onset or otherwise related to some aspect of the Veteran's period of active service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  The issue of TDIU for the period prior to February 29, 2016, should be referred to the Director, Compensation Service, for extra-schedular consideration.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's remaining claims, based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


